     Case 4:19-cv-03800 Document 32 Filed on 06/23/20 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                             June 23, 2020
                    IN THE UNITED STATES DISTRICT COURT                   David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

FREDDIE ROBIN EDWARDS,                  §
                                        §
               Petitioner,              §
                                        §
v.                                      §           CIVIL ACTION NO. H-19-3800
                                        §
LORIE DAVIS,                            §
                                        §
               Respondent.              §



                                FINAL JUDGMENT

       For the reasons stated in this Court’s Memorandum Opinion and Order of even

date, this civil action is DISMISSED WITH PREJUDICE.

       This is a FINAL JUDGMENT.

       SIGNED at Houston, Texas on June 23, 2020.




                                                   Gray H. Miller
                                            Senior United States District Judge
